DETAILED ACTION
This is an Office action based on application number 16/461,717 filed 16 October 2019, which is a national stage entry of PCT/JP2016/084599 filed 22 November 2016. Claims 1-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-6 and 10-11 re rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Uchida et al. (JP H01-304172 with citations taken from the machine translation provided by Applicant) (Uchida).

Regarding instant claim 1:
	Uchida disclose an adhesive tape used for assembling a battery (page 3 – Industrial Applications). Uchida further discloses that said tape is a low-friction adhesive tape comprising a base material, wherein one side of the base material has a low coefficient of friction of 0.25 or less and an adhesive layer provided on the other side of the base material (page 3 – The means for solving a technical problem).
	While there is no disclosure in Uchida that the coefficient of friction is measured as the dynamic friction coefficient according to JIS K 7125: 1999, as required by the 
	Alternatively, it is readily apparent that both Uchida and the claims desire a coefficient of friction that is as low as possible (i.e., approaching a value of 0). Therefore, one of ordinary skill in the art would necessarily conclude that the coefficient of friction values disclosed by Uchida and that recited by the claims would necessarily overlap; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 2, Uchida further discloses that the base material is coated with a silicone resin to provide the requisite coefficient of friction (page 3 – The means for solving a technical problem); therefore, said silicone resin is construed to be a silicone-based release agent as required by the claim.

Regarding instant claim 3, while Uchida does not disclose the long chain alkyl-based release agent required by the claim, said long chain alkyl-based release agent is an optional component as set forth by parent claim 2. Therefore, since Uchida discloses at least the silicone-based release agent required by claim 2, Uchida also meets the optional limitations of the instant claim.

Regarding instant claim 4, Uchida provides an exemplary tape composition wherein a solution of silicone resin is applied to a film, dried, and heated to for a thin layer of a silicone resin having an adhesion amount of 0.3 g/m2 (page 4 – Example 1).

Regarding instant claim 5, Uchida further discloses that the adhesive layer selected from a rubber type, an acrylic type, and a silicone type (page 4 – Example 1).

Regarding instant claim 6, while Uchida discloses a rubber type adhesive, Uchida does not explicitly disclose that the rubber type adhesive comprises polyisobutylene and/or butyl rubber. However, the rubber-based adhesive required by the claim is an optional component  as set forth by parent claim 1. Therefore, since Uchida discloses at least the acrylic type adhesive and the silicone type adhesive of the parent claim, Uchida meets the optional limitations of the instant claim.

Regarding instant claim 10, Uchida further discloses that the base material is a plastic film (page 3 – The means for solving a technical problem).

Regarding instant claim 11, Uchida further discloses that the base material has a thickness of 25 to 200 µm (page 3 – The means for solving a technical problem).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 6-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Mochizuki et al. (JP H09-165557 with citations taken from the machine translation provided by Applicant) (Mochizuki).

Regarding instant claims 6-9, Uchida discloses a low-friction adhesive tape comprising a rubber type adhesive, as cited in the rejection of claims 1 and 5, above.

	However, Mochizuki discloses an adhesive tape for a battery comprising a pressure sensitive adhesive layer having a thickness of 10 to 50 µm, wherein the pressure sensitive adhesive comprises a rubber component containing a polyisobutylene rubber and a saturated hydrocarbon resin (Claim 1). Mochizuki further discloses that the rubber component further comprises a butyl rubber (Claim 2).  Mochizuki further discloses that the saturated hydrocarbon resin is a hydrogenated petroleum resin (paragraph [0013]). Mochizuki, while also disclosing that the adhesive is suitable for battery applications, also teaches that the adhesive composition has high adhesive strength (paragraph [0012]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the adhesive layer of Mochizuki in the low-friction adhesive tape of Uchida. The motivation for doing so would have been that the adhesive layer of Mochizuki is suitable for battery tape applications while also providing high adhesive strength. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).

Regarding instant claim 13, Mochizuki provides an exemplary adhesive composition comprising 100 parts by weight of a polyisobutylene rubber (i.e., the rubber component) is diluted with 40 parts by weight of a hydrogenated petroleum resin and 
	Similarly, in Applicant’s original disclosure, a rubber-based adhesive tape is prepared by combining 100 parts by mass of butyl rubber and 40 parts by mas of a hydrogenated petroleum resin (see Specification at paragraph [0048]). Applicant illustrates that such adhesive tapes comprising the rubber-based adhesive have a retention of peeling strength that is within the claimed range (see Specification at Tables 1 and 2).
	While Mochizuki does not explicitly disclose a rubber adhesive having the specific retention of peeling strength required by the claims, one of ordinary skill in the art would readily recognize that the scope of Mochizuki encompasses an embodiment that is substantially identical to Applicant’s invention, as set forth in the discussion above. Therefore, one of ordinary skill in the art would readily conclude that the encompassed embodiment would have the same properties as Applicant’s invention, including the claimed retention of peeling strength. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
.

Claims 6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Iwata et al. (US Patent Application Publication No. US 2012/0107573 A1) (Iwata).

Regarding instant claims 6, 9, and 12, Uchida discloses a low-friction adhesive tape comprising a rubber type adhesive, as cited in the rejection of claims 1 and 5, above.
	Uchida does not explicitly disclose the specific components of the rubber type adhesive, nor does Uchida disclose the thickness and positioning of such an adhesive.
	Iwata discloses a pressure-sensitive adhesive tape for a battery comprising a pressure-sensitive adhesive layer laminated on at least one surface of a substrate, wherein the pressure-sensitive adhesive layer comprises a rubber component, and wherein the adhesive layer is laminated at an inner portion of 0.5 mm or more from both edges of the substrate, with a thickness of 1 to 25 µm (Claim 1). Iwata further discloses that the rubber component is inclusive of butyl rubber and polyisobutylene rubber (paragraph [0040]).
	Iwata teaches that the content of the rubber component helps to suppress the deterioration of the electrolytic solution of the battery components (paragraph [0039]). Iwata further teaches that the specific thickness optimizes adhesive properties and prevent adhesive layer deformation or elution of glue from the substrate (paragraph 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the adhesive layer of Iwata in the low-friction adhesive tape of Uchida. The motivation for doing so would have been that the adhesive layer of Iwata is suitable for batter tape applications that provides sufficient adhesion while preventing glue elution and extrusion from the substrate layer. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Iwata with Uchida to obtain the invention as specified by the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								/Scott R. Walshon/                                                                                      Primary Examiner, Art Unit 1759                                                                                                                  

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        03/24/2022